Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the dashed trapezoids indicated the removed spacers are not clearly shown in Fig. 4-6, and the dashed lines for the removed spacers and the lines for the retained spacers in Fig. 4-6 are too similar to show the difference between them.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN110187567A) in view of Nakamura (US 2020/0236259).
Regarding claim 1, Shen teaches a color filter substrate (the substrate above 400 in Fig. 1-Fig. 3c, Pages 3-7 of English Translation of CN110187567A), comprising: 
a preset region (C0/C1 in Fig. 1-3c) for disposing a camera (Page 3); 
a display region (A1 in Fig. 1-3c) for displaying images (Page 3); and
 a boundary non-display region (B0/B1 in Fig. 1-3c) disposed between (Fig. 1-3c) the preset region  (C0/C1 in Fig. 1-3c) and the display region (A1 in Fig. 1-3c) and provided with spacers (the supporting columns 500 in Fig. 2a-3c); 
wherein the boundary non-display region (B0/B1 in Fig. 1-3c) comprises a first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) and a 
wherein a deformation amount of the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is greater than a deformation amount of the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b) when the color filter substrate (the substrate above 400 in Fig. 1-Fig. 3c) is pressed (Fig. 1 and Fig. 2b, Page 3, the embodiment of Fig. 2b provides the layout of the wirings corresponding to the supporting columns in the display panel; since the top or bottom quarter Q1/Q2 of B0/B1 has less wiring density as shown in Fig. 1 and less spacer density as shown in Fig. 2b than the left or right quarter Q3/Q4 of B0/B1, the deformation of the top or bottom quarter Q1/Q2 of B0/B1 could be larger than the left or right quarter Q3/Q4 of B0/B1 when the substrate 300 is pressed and not all of the spacers 501 in the area B0/B1 are fully contacting the supporting component 600, examiner notes).
Shen does not explicitly point out that the boundary non-display region is a light-shielding region.
Nakamura teaches that a boundary non-display region (DS in Fig. 1-2, [0030, 0034]) is a light-shielding region (Fig. 1-2, [0030, 0034])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nakamura for the system of Shen such that in the system of Shen, the boundary non-display region is a light-shielding region. The 
Examiner notes: The limitation “a deformation amount of the first sub-region is greater than a deformation amount of the second sub-region when the color filter substrate is pressed” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

    PNG
    media_image1.png
    403
    474
    media_image1.png
    Greyscale

Picture 1, from Fig. 2b of Shen (CN110187567A), the areas of the four quarters Q1, Q2, Q3 and Q4 are same.

Regarding claim 9, Shen teaches a display panel (Fig. 1-Fig. 3c, Pages 3-7 of English Translation of CN110187567A), comprising a color filter substrate ((the substrate above 400 in Fig. 1-Fig. 3c). As stated in the rejection of claim 1 above, Shen in view of Nakamura teaches that the color filter substrate comprises: a preset region for disposing a camera; a display region for displaying images; and a light-shielding region disposed between the preset region and the display region and provided with spacers; wherein the light-shielding region comprises a first sub-region and a second sub-region, the first sub-region is defined on a side of the preset region, and the second sub-region is defined on another side of the preset region; and wherein a deformation amount of the first sub-region is greater than a deformation amount of the second sub-region when the color filter substrate is pressed.

Regarding claim 17, Shen teaches an electronic device (Fig. 1-Fig. 3c, Pages 3-7 of English Translation of CN110187567A), comprising a display panel (Fig. 1-Fig. 3c, Pages 3-7). As stated in the rejection of claim 9 above, Shen in view of Nakamura teaches that the display panel comprises a color filter substrate, and the color filter substrate comprises: a preset region for disposing a camera; a display region for displaying images; and a light-shielding region disposed between the preset region and the display region and provided with spacers; wherein the light-shielding region comprises a first sub-region and a second sub-region, the first sub-region is defined on a side of the preset region, and the second sub-region is defined on another side of the preset region; and wherein a deformation amount of the first sub-region is greater than a deformation amount of the second sub-region when the color filter substrate is pressed.

Regarding claims 2-7 and 10-15, Kobayashi also teaches the following elements:
(Claims 2 and 10) an arrangement density (Fig. 2b and Picture 1) of the spacers (the supporting columns 500 in Fig. 2b) in the first sub-region (the region corresponding to the top or bottom 
(Claims 3 and 11) an arrangement density of the spacers in the first sub-region near the preset region (Fig. 2b and Picture 1, the arrangement density of the spacers in the areas A1 within B1 and near C1 in Picture 1) is less than (Fig. 2b and Picture 1) an arrangement density of the spacers in the second sub-region near the preset region (Fig. 2b and Picture 1, the arrangement density of the spacers in the areas A2 within B1 and near C1 in Picture 1).
(Claims 4 and 12) a distance (D1 in Picture 1) between the spacers (the supporting columns 500 in Fig. 2b) in the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) and the preset region (C0/C1 in Fig. 1-3c) is greater than a distance (D2 in Picture 1) between the spacers (the supporting columns 500 in Fig. 2b) in the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b) and the preset region (C0/C1 in Fig. 1-3c).
(Claims 5 and 13) a distance (D3 in Picture 1) between two adjacent spacers (Picture 1) in the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is greater than (Fig. 2b and Picture 1) a distance (D4 in Picture 1) between two adjacent spacers (Picture 1) in the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b).
(Claims 6 and 14) the spacers (the supporting columns 500 in Fig. 2b) comprise primary spacers (the spacers of S(x, y), when x=1, 3, 5…, 53, the odd numbers, in Picture 1) and secondary spacers (the spacers of S(x, y), when x=2, 4, 6, …., 52, the even numbers, in Picture 1); and a 
(Claims 7 and 15) a number of the secondary spacers (the spacers of S(x, y), when x=2, 4, 6, …., 52, the even numbers, in Picture 1) in the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is less than (Fig. 2b and Picture 1) a number of the secondary spacers (the spacers of S(x, y), when x=2, 4, 6, …., 52, the even numbers, in Picture 1) in the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Nakamura as applied to claims 1 and 9 above, and further in view of Tien (US 2020/0174301).
Regarding claims 8 and 16, Shen already teaches that the spacers (the supporting columns 500 in Fig. 2a-3c, Picture 1) comprise primary spacers (the spacers of S(x, y), when x=1, 3, 5…, 53, the odd numbers, in Picture 1) and secondary spacers (the spacers of S(x, y), when x=2, 4, 6, …., 52, the even numbers, in Picture 1) in each of the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) and the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b). Shen does not teach the following elements. 
Tien teaches the following elements (Fig. 6, [0026, 0018-0020], Fig. 2):
(Claims 8 and 16) spacers (the spacers corresponding to P1 and P2 in Picture 2) disposed in a light-shielding region (the region corresponding to 112 and surround A1 in Fig. 5-6, [0020]) comprise primary spacers (P1 in Picture 2) and secondary spacers (P2 in Picture 2); and a height of the primary spacers (P1 in Picture 2) in a first sub-region (A1 in Picture 2) is less (Picture 2) than a height of the primary spacers in a second sub-region (A2 in Picture 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tien for the system of Shen in view of Nakamura such that in the system of Shen in view of Nakamura, 
(Claims 8 and 16) a height of the primary spacers in the first sub-region is less than a height of the primary spacers in the second sub-region.
The motivation is that the support strength of the display panel is increased (Tien, [0026]).

    PNG
    media_image2.png
    355
    520
    media_image2.png
    Greyscale

Picture 2, from Fig. 6 of Tien (US 2020/0174301).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2020/0110298, at least Fig. 2, Fig. 5 and Fig. 6) teaches the asymmetrically disposed spacers in the boundary non-display region

    PNG
    media_image3.png
    456
    453
    media_image3.png
    Greyscale


Shen (CN109188787A, at least Fig. 7) teaches the asymmetrically disposed spacers in the boundary non-display region

    PNG
    media_image4.png
    390
    508
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871